cc: Hon. Doug Smith, District Judge
                       William Carl Misiewicz
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                2
(0) 1947A     s




                           9PMENilliglifIMMIIINISSININII11111.1-111111111111111
                           .                                                      •